DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to the amendment of 07/18/2022 from which Claims 1-18 and 20-21 are pending of which Claim 1 was amended and claim 21 was added.  Claims 7-18 and 20 are withdrawn and Claim 19 is cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 07/18/2022.   
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-6 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1-6 and 21, Claim 1 recites “wherein a molar ratio of acid stabilizer to metal alkoxide in the sol-gel or the reaction product is 4: 1 to 6: 1 . . .”  The description in the application as filed as represented by U.S. 2020/0115561, the published patent application of the pending application as filed (“Pub”) in the abstract, Fig. 6 and at ¶s 0015, 0026, 0040, 0054, 0060, 0062, 0072, and 0075 is of the acid stabilizer is at a molar ratio of acid stabilizer to metal alkoxide of 1:1 or greater or acetic acid and tetrapropoxy zirconium at a molar ratio of 2:1.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " a molar ratio of acid stabilizer to the reaction product is 4:1 to 6: 1” but rather a genus of the - - a molar ratio of acid stabilizer to metal alkoxide in the sol-gel is 4: 1 to 6:1.  
Claim 21 recites “wherein at least one of the one or more thiol moieties of the thiadiazole is protonated.”  The application as filed describes at ¶s 0040-0041 that acid stabilizer in these ratios not only contributes to stabilizing a metal alkoxide for hydrolysis, but also protonates thiol moieties of a corrosion inhibitor, which reduces or prevents reaction of a corrosion inhibitor with a metal alkoxide.  This written description, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "thiol moieties of the thiadiazole is protonated” but rather a genus of the - - thiol moieties of thiadiazole is acid stabilizer protonated at said ratios.  
For the recitations in Claim 1 and 21 above, in accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the description of the application as filed because: 1) a molar ratio of acid stabilizer to metal alkoxide in the the reaction product of 4: 1 to 6: 1; and 2) the protonation by any means or non-stabilizing acid are not described.  The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicants were in possession of the invention as now claimed of: 1) a molar ratio of acid stabilizer to metal alkoxide of the reaction product that can have two reactants not even including one of either the metal alkoxide or acid stabilizer, and 2) protonated thiol moieties of the thiadiazole by non-stabilizing acids or peroxy-acetic acid or by dissociating oxidized thiazole with thiol moieties.  Also for the first recitation of Claim 1 in accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘a molar ratio of acid stabilizer to metal alkoxide in the reaction product of 4: 1 to 6: 1’ in the application as filed."  
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0024432, Chung et al (hereinafter “Chung”) in view of U.S. 2004/0099183, Wire et al. (hereinafter “Wire”) further in view of U.S. 6,037,060, Blohowiak et al. (hereinafter “Blohowiak”) and further in view of the article entitled “On the Influence of Metal Alkoxides on the Epoxide Ring-Opening and Condensation Reactions of 3-Glycidoxypropyltrimethoxysilane, Hoebbel et al Journal of Sol-Gel Science and Technology 21, 177–187, 2001 (hereinafter “Hoebbel”) and further in view of U.S. 2008/0317962, Hayes et al (hereinafter “Hayes”).  
Regarding Claims 1-6, Chung discloses at ¶s 0009-0011, 0016, 0023, 0026-0027 a coating which provides superior adhesion, barrier protection, and anti-corrosion properties to a metal surface, and more particularly to an aluminum or titanium surface. The anti-corrosive properties of a sol-gel prevent corrosion damage to the covered metal surface even when the sol-gel coating is not covered by an additional resin layer.  From Id the sol-gel as water or alcohol based is a combination of an organometallic salt, an organosilane, and one or more compounds having borate, zinc, or phosphate functionality.  The organometallic component may be selected from a large group of equivalent compounds but is preferably an alkoxyzirconium salt {i.e. a metal alkoxide}, and most preferably Zr (IV) n-propoxide (For Claim 3).  The organosilane may also be selected from a large group of equivalent compounds, but is preferably 3-glycidoxypropyltrimethoxysilane (GTMS).  Compounds with any borate, zinc, or phosphate functional groups may be used, but phosphates are preferred.  The functional components of the sol-gel are combined with an organic acid prior to application to metal, where the organic acid, which is preferably acetic acid, (as for Claim 3), acts as a catalyst and as a reaction rate regulating agent such as a reaction rate stabilizer.  As shown from Id the acidic catalyst promotes the hydrolysis reaction over condensation while a basic catalyst would do the opposite.  From ¶ 0016 the borate, zinc, or phosphate containing additive imparts anti-corrosive properties to the sol-gel {i.e. corrosion inhibitor}.  
Chung disclose at ¶ 0022 that the anti-corrosion compounds such as a zinc component are preferably present between about 5 to about 10 mole%, which amount in within the range of Claims 5 and 6.  (See MPEP § 2144.05 for overlapping and nearly overlapping ranges below).  From ¶ 0026 in a preferred embodiment, the sol has about 10% solids (GTMS and Zr (IV) n-propoxide) in a methanol and water solution, and acetic acid is needed in an amount of about 3.5 moles per mole of Zr (IV) n-propoxide {i.e. this mol ratio of about 3.5:1 is slightly less than 4:1 of pending Claim 1}.  
As set forth in MPEP 2144.05, in the case where the claimed range and prior art range for the latter is a ratio of 3.5, while the present claims require a ratio of 4:1 or greater it is apparent, however, that the instantly claimed ratio of 4:1 or greater and that taught by Chung are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  In these cases despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the ratio of 3.5:1 disclosed by Chung and the ratio of 4:1 or greater disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the ratio of 4:1 or greater disclosed in the present claims is but an obvious variant of the ratio disclosed in Chung, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
To any extent that Chung does not expressly disclose a molar ratio of acid stabilizer to metal alkoxide in the sol-gel or reaction product of 4:1 to 6:1, Wire is cited. 
Wire is directed as in Chung to a sol-gel of acid and zirconium alkoxide and organosilane in water or alcohol as disclosed in Wire in the abstract and at ¶s 0001, 0022-0024 a sol-gel mixer based upon a supply of water or alcohol solvent, a supply of acid, a supply of zirconium alkoxide, and a supply of organosilane, has a series of valves and pumps which provide a first supply of acid and zirconium alkoxide to an agitated pre-mix vessel where the components are allowed to dwell. The solvent and organosilane are then combined with the output from the pre-mix vessel, which is agitated in a final-mix vessel to create a sol-gel.  The mixed sol-gel may be aged within the final-mix vessel until ready for use as in subsequent application to a metal substrate.  From ¶s 0022-0024 the acid is provided for the purpose of complexing with the Zr component of the zirconium alkoxide.  In general, the acid component of the mixture is supplied in volumes which result in a molar ratio of about 4:1 to about 5:1 (acid:zirconium alkoxide).  The acid and zirconium alkoxide may be added to the pre-mix vessel sequentially or concurrently. The components may be separately introduced to the pre-mix vessel or may be combined just prior to entering the pre-mix vessel.  This range of molar ratio of acid to zirconium alkoxide of about 4:1 to about 5:1 is with the range of pending Claim 1 of 4:1 to 6:1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered obvious from Chung to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of about 3.5 of the acid to 1 more of alkoxyzirconium and acid pH to promote hydrolysis and corrosion inhibitor, where from Wire the molar ratio as in Wire of about 4:1 to about 5:1 is used in Chung motivated to enable the acid for complexing with the zirconium alkoxide and aging of the mixed sol-gel ready for use as in subsequent application to a metal substrate as for pending Claims 1-6.  Furthermore the combination of Wire and Chung to one skilled in the art would have a reasonable expectation of success because Wire and Chung have the same components of organosilane, acetic acid and zirconium alkoxide to provide the same mixture of sol-gel for the same purpose of application to metal    
Chung as modified disclosing the acetic acid as a catalyst and stabilizer with acid catalyst promoting hydrolysis but does not expressly disclose that the sol has a pH of about 3 to about 4.  
Blohowiak that is directed to the same field and art of a sol-gel film from a surface treatment for aluminum like the coating of Chung as disclosed in the abstract and at Col. 2, lines 55-67 and Col. 5, line 65 to Col. 6, line 10 an aqueous sol containing an alkoxyzirconium and a glycidoxysilane with an organic acid catalyst like acetic acid and zirconium stabilizer using alcohol as the carrier or solvent gives epoxy sols typically have a pH around 4-5.  Blohowiak divulges at Col. 7, lines 32-33, that alcohol-based sols allow precise control the amount of hydrolysis.  The pH range of around 4-5 overlaps the range of pending claim 1 of about 3 to about 4.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.    
In the alternative even if the around 4 pH of Blohowiak is not overlapping the about 4 pH of pending claim 1, as set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges or Blohowiak disclosing around 4 pH, while the present claims require about 4, it is apparent, however, that the instantly claimed amount of about 4 and that taught by Blohowiak are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the pH value of around 4, which would include slightly less than 4 disclosed by Blohowiak and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the pH of about 4 disclosed in the present claims is but an obvious variant of the pH disclosed in Blohowiak, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
Blohowiak discloses at Col. 3, lines 20-26 that the sol is a hybrid mixture of an alkoxyzirconium and glycidoxysilane in a water or alcohol carrier together with an organic acid as a silane catalyst and a zirconium stabilizer, where the sol is applied to aluminum alloy or titanium alloy surfaces to bond the zirconium covalently with the surface and to form a sol-gel by drying the sol on the surface.  Blohowiak divulges at ¶ 0011 the functional components of the sol-gel are combined with an organic acid prior to application to metal, where the organic acid, is preferably acetic acid (as for Claim 3).  
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered obvious from Chung to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of about 4:1 to about 5:1 acid to alkoxyzirconium and acid pH to promote hydrolysis and corrosion inhibitor, where from Blohowiak for a sol-gel of GLYMO and alkoxyzirconium and acetic acid the pH is around 4 to 5 motivated with a reasonable expectation of success to have precise control of the amount of hydrolysis of the sol for covalent bonding with aluminum surface as for the sol-gel of Claims 1-6.   
However Chung as modified does not expressly disclose that the hybrid mixture has a hydroxyl organosilane for a reaction product with metal alkoxide with an acid stabilizer.  
Hoebbel discloses in the abstract that the extent of the epoxide ring-opening, the formation of ethyl ether groups as one reaction product of the ring-opening and the condensation degree of RSi(O0.5)3 units in sols and gels of the system 3-glycidoxypropyltrimethoxysilane (GPTS)-1.5H2O-0.01/0.1/1.0 metal alkoxide [Si(OEt)4, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3, Ta(OEt)5, Ti(OEt)4, Zr(OBun)4] in ethanol has been examined by means of liquid- and solid-state 13C and 29Si NMR spectroscopies. The results reveal a strong epoxide ring-opening effect of Al-alkoxides in hybrid sols after 24 h reaction time and of Zr-, Ta-, Al- and Sn-alkoxides in corresponding hybrid gels already at low concentration (1 mole%). The ring-opening rate increases in sols with higher metal alkoxide concentration (10 mole%) but decreases at 50 mole% concentration of Al-, Ti- and Zr-alkoxides. The ring-opening activity of metal alkoxides in 10 mole% hybrid sols increases after 24 h reaction time in the order Si(OEt)4 < Ti(OEt)4 < Zr(OBun)4 < Ta(OEt)5, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3. The 24 h hybrid sols and gels contain considerable amounts (up to 90%) of ethyl ether groups as reaction product of the ring-opening reaction which lowers the formation of polyether bonds. The condensation degree (c.d.) of RSi(O0.5)3 units of GPTS-1.5H2O sols with 10 mole% of metal alkoxides increases up to 80% after 7 h reaction time in the order: Si(OEt)4<Sn(OBut )4 < Zr(OBun)4 < Al(OBus )3 < Al(OEtOBu)3 < Ta(OEt)5 < Ti(OEt)4.  An additional increase in c.d. up to 90% follows after the thermal sol-gel transformation. Generally, maximum activity of metal alkoxides in ring-opening and condensation reactions was found in sols and gels with 10 mole% additives.  The effect of water on the epoxide ring-opening and on c.d. is discussed.  Furthermore, the activity of metal alkoxides is compared with corresponding nanoscaled metal oxides.  
Hoebbel divulges at § 3.3 on page 183 that the highest ring-opening activity in GPTS hydrolyzates with 10 mole% metal oxide sol was found for boehmite [AlO(OH)] and for acidic stabilized silica sols {i.e. acid as part of formation of a reaction product}.  The surprisingly high activity of the acidic silica sol in comparison with the low-active Si(OEt)4 is explained by the presence of catalytically active Aloxo- hydroxo-species in the acidic silica sol.  These Al species are used as positively charged stabilisators of the SiO2 particle surface.  
The comparison of 10 mole% Al- and Zr-alkoxide containing 24 h hybrid sols with corresponding nanoscaled Al- and Zr-oxides containing sols shows for the latter a lower ring-opening (ca. 15%) than for the alkoxides (>80%). The reason is the lesser content of reactive OR/OH groups per metal-oxo-bond on the nanoscaled particle surface in comparison with low molecular metal alkoxy/hydroxy species. For example the boehmite particles consist of a layer structure with active AlOH groups only at their surface. The Al alkoxides and their primarily low-molecular hydrolysis and condensation products in presence of a low water content show a high number of OR/OH groups per M O bond and a more flexible structure so that the AlOR/OH groups are well accessible for catalytic epoxide ring-opening reactions.  
Regardless of the strong differences in ring-opening activities of 10 mole% nanoscaled metal oxides or metal alkoxides containing 24 h hybrid sols, the corresponding hybrid gels of both systems show a ring opening to a great extent (80 100%). From this it follows that the heat treatment of the 24 h sols significantly increases the activity of nanoscaled oxides with regard to a stronger epoxide ring-opening.  
Hoebbel divulges at § 3.1 on page 179 that the catalytic effect of Al-, Ti- and Zr-alkoxides on the epoxide ring-opening has already been known for a longer time as was Zr-alkoxide  causing a rapid epoxide ring-opening in a concentration of 1 mole% and favors the formation of polyethylene bonds even at room temperature.  Regardless of the formation of polyethers, which is desired for preparation of hybrid polymers, manifold additional structural groups corresponding to the formula (A):  = Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2 {for Claim 2} with R1, R2 = H, alkyl, M(O, OR)x [M = e.g. Ti, Zr,Al], -SiR∗(O0.5)2 [R∗ = glycidoxypropyl-] can appear in presence of water, alcohols and metal alkoxides {i.e. CH2−CH2− for R as ethyl for Claim 1 and CH2−O−CH2− for an alkyl ether or CH2−CH2−CH2−O−CH2−for Claim 1}.  Especially, the formation of COM(O, OR)x and C O Si(R∗)(O0.5)2 bonds in the course of the epoxide ring-opening can contribute to an extended inorganic-organic network.  Also the monoalkyl ether bond is favourably formed by reaction of alcohol with the terminal (α) C-atom of the epoxide ring due to its lower sterical hindrance in comparison with the β-C-atom.  The detection of considerable amounts of monoalkyl ethers as reaction product reveals that the frequently accepted assumption of a nearly complete formation of polyethers from epoxide rings should be regarded more critically in presence of water, alcohols and metal alkoxides.  
Hoebbel discloses at page 177 that inorganic-organic hybrid materials prepared from 3-glycidoxypropyltrimethoxysilane (GPTS) and metal alkoxides and/or nanoscaled metal oxides via the sol-gel process find manifold interest as corrosion preventing coatings.  
Given formula A the three bonds to the left of silicon with the methoxy groups as in formula (B):  (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2 showing that formula (A) with R1 and R2 as hydrogen, where the MeO of the GLYMO would be hydrolyzed to hydroxyl groups for three hydroxyl groups in the sol meeting the hydroxyl organosilane of the pending claims 1-6.      
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Chung as modified to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of about 4:1 to about 5:1 of the acid to alkoxyzirconium, and acid pH of around 4-5 to promote hydrolysis and corrosion inhibitor, where from Hoebbel the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid the pH is around 4 to 5 together produces epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer motivated to have corrosion preventing coatings for the sol-gel of Claims 1-6.  Furthermore the combination of Hoebbel and Chung have a reasonable expectation of success to one skilled in the art because both Hoebbel and Chung have the chemistries of metal alkoxides and , 3-glycidoxypropyltrimethoxysilane (GPTS) as for the sol-gel of Claims 1-6.  
However Chung as modified does not expressly disclose anticorrosion compounds or corrosion inhibitors having one or more thiol moieties.  
Hayes discloses in the abstract and its claims 1 and 10-11 and ¶s 0023, 0034, 0039-0043 and 0089-0091 corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces that are subject to corrosion with a corrosion resisting coating for a surface of a metal that is subject to corrosion, the coating comprising a corrosion-responsive agent with a binder.  The binder can be silicones or silicone alkyds or silicone modified epoxies.  The first domain as well as the second domain may have the corrosion-responsive agent (See ¶s 0039-0043).  The corrosion-responsive agent is: a) a mercapto-substituted organic and dimers like Vanlube 829 in the Table at ¶ 0096, trimers, oligomers, or polymers thereof, b) a thio-substituted organic and dimers, trimers, oligomers, or polymers thereof, c) a dimer, trimer, oligomer, or polymer of an organic phosphonic acid or salt or ester thereof, d) combinations of any of a), b), or c); e) a salt of a mercapto-substituted organic and an intrinsically conductive polymer, f) a salt of a thio-substituted organic and an intrinsically conductive polymer; and h) combinations of any of a)-f) like 2,5-dimercapto-1,3,4-thiadiazole (DMcT) and Zn(DMcT)2 inhibitor {reading on thiadiazole of pending Claim 1}.  Also from ¶ 0064 metals like Zn (II) as a cation for the corrosion-responsive agent for a metal salt can be with a corrosion-inhibiting monovalent, divalent, or polyvalent organic anion as (DMcT).  Also from ¶0091 hydrogen peroxide oxidizes the thiol groups of DMcT, allowing DMcT to polymerize through formation of disulfide bond.  Claim 11 discloses the corrosion-responsive agent comprises the salt of polyaniline and 2,5-dimercapto-1,3,4-thiadiazole (PANiDMcT) (For pending Claim 1).  Given the Vanlube 829 is disclosed in applicant’s specification for Formula II such formula would apply to the Vanlube 829, 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) {reading on pending Claim 1} of Hayes.  
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Chung as modified to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of about 4:1 to about 5:1 and acid pH of around 4-5 to promote hydrolysis along with having corrosion inhibitor of zinc or phosphate, where the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid the pH is around 4 to 5 together produces epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer, as afore-described, where from Hayes the zinc or phosphorus corrosion inhibitor of Chung is a zinc disulfide like zinc 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) of Hayes for the sol-gel of Chung as modified motivated to have corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces that are subject to corrosion as for the sol-gel of Claims 1-6.  Furthermore the combination of Hayes with Chung as modified has a reasonable expectation of success to one skilled in the art because Hayes and Chung as modified are for corrosion resistant coatings for metals, where both have phosphoric type anti-corrosive materials so the thiadiazole type corrosion inhibitor disclosed along with the phosphoric type corrosion inhibitors in Hayes would lead one skilled in the art reasonably to expect the thiadiazole to be a corrosion inhibitor in another phosphoric type inhibitor composition like that of modified Chung.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Wire further in view of Blohowiak and further in view of Hoebbel and further in view of Hayes and further in view of U.S. 2004/0255819, Sinko (hereinafter “Sinko”).    
For Claim 21, Chung in view of Wire further in view of Blohowiak and further in view of Hoebbel and further in view of Hayes is applied as to Claim 1, however Chung as modified does not expressly disclose that the one or more thiol moieties of the thiadiazole is protonated.  
Sinko is directed as is Chung as modified to corrosion inhibiting compositions for application to a metal substrate such as aluminum or steel having as disclosed in the abstract, ¶ 0012-0014, 0017, 0031 and claims 29-30 for a corrosion inhibiting composition with an active inhibitor constituent of the composition can be selected from the group consisting of 2,5-dimercapto-1,3,4 thiadiazole (DMTD), 2,4-dimercapto-s-triazolo-[4,3-b- ]-1,3-4-thiadiazole, trithiocyanuric acid (TMT), and derivatives of DMTD and TMT, including various N- or S- and N,N-,S- and N-,S-substituted derivatives of DMTD, including salts of DMTD of the general formula: M(DMTD)n, where n=1, 2 or 3, and M is a metal cation and preferably M=Zn(II), Bi(III), Co(II), Ni(II), Cd(II), Pb(II), Ag(I), Sb(III), Cu(II), Li(I), Ca(II), Sr(II), Mg(II), La(III), Ce(III), Pr(III), A1(III) or Zr(IV). DMTD, TMT, and their derivatives may also be combined with phosphates, molybdates, borates, silicates.  Such active inhibitors include: 2,5-dimercapto-1,3,4-thiadiazole or Bismuthiol 1 and 2,4-dimercapto-s-triazolo-[4,3-b]-1,3-4-thiadiazole or C3H2N4S3, and 5,5'-dithiobis(1,3,4-thiadiazole-2(3H)-- thione and 5,5'-thiobis(1,3,4-thiadiazole-2(3H)-thione.  From claims 29-30 of Sinko such a thio-organic compounds like 2,5-dimercapto-1,3,4 thiadiazole (DMTD), and 5,5' dithio-bis(1,3,4 thiadiazole-2(3H)-thione (DMTD)2, and 5,5'-Thiobis(1,3,4-thiadiazole-2(3H)-thione {i.e. like in Chung modified with Hayes} can be doped with acidic character selected from a group consisting of di-mercapto and poly-mercapto compounds and their derivatives {reading on pending Claim 21} for addition with conductive polymer into a first aqueous solution; deprotonating said conductive polymer in said first aqueous solution; and reprotonating in a second aqueous solution said deprotonated polymer in the presence of said thio-organic compound of acidic character.  From claim 8 of Sinko a protective composition with the inhibitor is applied by incorporating the same in a curable polymeric coating composition and applying said composition over said substrate. 
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Chung as modified to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of about 4:1 to about 5:1 and acid pH of around 4-5 to promote hydrolysis along with having corrosion inhibitor of zinc or phosphate, where the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid the pH is around 4 to 5 together produces epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer, where the zinc corrosion inhibitor is a zinc disulfide like zinc 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) for the sol-gel, as afore-described for Claim 1, wherein from Sinko the zinc 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) are protonated dithiobis or dimercapto groups motivated to have 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) derivatives of the corrosion inhibitors useful with polymers as for pending Claim 21.  Furthermore the combination of Sinko with Chung as modified has a reasonable expectation of success to one skilled in the art because Sinko and Chung as modified are for corrosion inhibitors of 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) for polymer coatings for application to metals.  .  
Response to Arguments
Applicant’s amendments with arguments filed 7/18/2022 have been fully considered and are persuasive regarding the prior rejections of the claims under 35 U.S.C. 112(b) which is withdrawn.  However as for the claims as amended from the rejected claims under 35 U.S.C. 103 the arguments are moot based on the citation of the Wire reference.  
Applicants arguments in general are directed to indicating that the cited references do not disclose components of the claims that are disclosed by other references rather than as explained in the combination rejection.  Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example Applicants argue that the Hoebbel reference does not disclose thiodiazole having one or more thiol moieties where Hayes is cited for such compounds.  Also Applicants argue that Hayes does not disclose sol-gel with such thiodiazole inhibitors, where Chung discloses sol-gels with zinc inhibitors.  However Hayes discloses zinc thioldiazoles with silicone or silicon acrylate type polymers having Si-O bonding like that of sol-gel.  Also as evidenced in the abstract entitled “Adhesion Improvement Mechanism of Sol-Gel Silicone Coatings”, Thibault et al. AN: 1998:513213, SciFinder ACS hereinafter “Thibault” sol-gels can make silicone.  Thibault evidences that the sol-gel process is an original method for processing semi- organic thin films on steel sheets, and silicone coatings containing Me (methyl) and Ph (phenyl) groups produced by the hydrolysis and condensation of alkoxysilanes have high thermal resistance and chemical stability for sol-gel silicone coatings.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787